RESOLUCIÓN
Vista la querella presentada por la Oficina del Procura-dor General, se le ordena a nuestra Secretaria registrarla inmediatamente en el libro correspondiente y expedir man-damiento dirigido al querellado requiriéndole que la con-teste, dentro del término de cinco (5) días de su notificación, y para que, dentro de ese mismo término, muestre causa por la cual no debamos suspenderlo provisionalmente de la abogacía hasta que otra cosa disponga este Tribunal. Re-glas 14(f) y 50 de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El
Juez Asociado Señor Rebollo López
emitió un voto particular de conformidad, al cual se unió el Juez Asociado Señor Hernández Denton. La Jueza Asociada Se-ñora Naveira de Rodón no intervino. El Juez Asociado Se-ñor Fuster Berlingeri emitió un voto disidente, al cual se unió el Juez Presidente Señor Andreu García. El Juez Aso-*830ciado Señor Rivera Pérez emitió un voto particular de conformidad.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

— O —